DALLAS, Circuit Judge.
The decision of the circuit court is sufficiently supported by the opinion of the learned District Judge. 144 Fed. 989. The. suggestion now made, that the only extrinsic proof requisite to sustain the defense which he held to be insufficient in law, would be of “a consideration additional to the consideration named in the writing,” cannot be accepted. What really was proposed by the affidavit of defense was not merely to show by oral evidence that, as a fact, a consideration other than that mentioned in the written contract was given, but to vary the terms of the contract itself, by adding to it an obligation-creating provision which it did not contain; and this could not be done without violation of the long-settled rule, that when a contract has been reduced to the form of a document or series of documents, the contents of any such document or documents may not be contradicted, altered, added' to, or varied by oral evidence.
The judgment is affirmed.